Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a rotary compressor comprising: the compression unit including a circular cylinder; end plates that cover an upper side and a lower side of the cylinder; a piston that is engaged with the eccentric portion and a vane that protrudes from a vane groove provided in the cylinder into the cylinder chamber and that is brought into contact with the piston to divide the cylinder chamber into a suction chamber and a compression chamber; and a suction passage for the refrigerant, which is provided in the cylinder by extending in a radial direction of the cylinder and which communicates with the suction unit, the suction passage includes a first passage that is cylindrical and connected to the suction unit; and a second passage whose one end is connected to the first passage and other end has an opening on the inner circumference of the cylinder, and the second passage is formed, in a slit-like shape penetrating the upper side and the lower side of the cylinder, and satisfies L≥W1, W1 ≤D1 x0.7, W2 ≤D1 where a width of the second passage at the other end in a circumferential direction of the cylinder is W1, the width of the second passage at the one end is W2, a length of the second passage from the one end to the other end is L, and an inner diameter of the first passage at an area connected to the second passage is D1." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2016/0333881 to Nagasawa and US Patent Publication 2013/0280116 to Hayashi et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/7/2021